Supreme Court

                                                                 No. 2011-389-Appeal.
                                                                 (PM 07-2755)


             Rocco D’Alessio                  :

                     v.                       :

          State of Rhode Island.              :


                                            ORDER

       This case came before the Supreme Court for oral argument on December 5, 2012,

pursuant to an order directing the parties to appear and show cause why the issues raised in this

appeal should not summarily be decided.           After hearing the arguments and reviewing the

memoranda of the parties, we conclude that cause has been shown.

       Accordingly, the case is assigned to the regular calendar for full briefing and argument.

The appellant’s brief will be due within forty days of this order. Further briefing shall be in

accordance with Article I, Rule 16 of the Supreme Court Rules of Appellate Procedure. The

appellant may file a motion with this Court for the appointment of counsel, if he so chooses.



       Entered as an Order of this Court this 19th day of December, 2012.

                                                          By Order,




                                                       _____________/s/_______________
                                                                      Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Rocco D’Alessio v. State of Rhode Island.

CASE NO:            No. 2011-389-Appeal
                    (PM 07-2755)

COURT:              Supreme Court

DATE ORDER FILED:   December 19, 2012

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Robert D. Krause

ATTORNEYS ON APPEAL:

                    For Petitioner: Rocco D’Alessio, Pro Se

                    For State: Jeanine P. McConaghy
                               Department of Attorney General